Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on June 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,884,290 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-4, 7-13,15,17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations
 A light emitting module, comprising: a lightguide plate having an upper surface and a lower surface opposite to the upper surface, a light emitting element on a lower surface side of the lightguide plate, wherein the upper surface of the lightguide plate includes a first region including a plurality of protrusions, and wherein the lower surface of the lightguide plate includes a curved slope portion or a straight-line slope portion surrounding the light emitting element: wherein a first hole is defined in the upper surface of the lightguide plate, the first hole facing the light emitting element, wherein the upper surface of the lightguide plate further includes a second region formed of an annular flat surface surrounding the first hole, and wherein the first region is located outward of the second region and surrounds the second region.

A light emitting module, comprising: a lightguide plate having an upper surface and a lower surface opposite to the upper surface, a light emitting element on a lower surface side of the lightguide plate, wherein the upper surface of the lightguide plate includes a first region including a plurality of protrusions, wherein the lower surface of the lightguide plate includes a curved slope portion or a straight-line slope portion surrounding the light emitting element, wherein a first hole is defined in the upper surface of the lightguide plate, the first hole facing the light emitting element, wherein a second hole is defined in the lower surface of the lightguide plate, the second hole located at a position facing the first hole, and wherein the light emitting element is disposed in the second hole in a plan view.

A light emitting module, comprising: a lightguide plate having an upper surface and a lower surface opposite to the upper surface, a light emitting element on a lower surface side of the lightguide plate, wherein the upper surface of the lightguide plate includes a first region including a plurality of recesses, and wherein the lower surface of the lightguide plate includes a curved slope portion or a straight-line slope portion surrounding the light emitting element, wherein the plurality of recesses include a first recess and a second recess that is farther from the light emitting element than is the first recess, and wherein the second recess has a size larger than that of the first recess in a plan view.

 A light emitting module, comprising: a lightguide plate having an upper surface and a lower surface opposite to the upper surface, a light emitting element on a lower surface side of the lightguide plate, wherein the upper surface of the lightguide plate includes a first region including a plurality of recesses, wherein the lower surface of the lightguide plate includes a curved slope portion or a straight-line slope portion surrounding the light emitting element, wherein a first hole is defined in the upper surface of the lightguide plate, the first hole facing the light emitting element, wherein the upper surface of the lightguide plate further includes a second region formed of an annular flat surface surrounding the first hole, and wherein the first region is located outward of the second region and surrounds the second region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875